Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 6, 7, 8, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 5, 9, 11, 12, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 4, claim 4 states, “skeletonizing” however it is not clear how skeletonizing and merge of line segments relate and how they allow determine the mask disclosed in claim 4. 

Claim 15, recites similar limitations to that of claim 4 and thus is rejected under similar rationale as detailed above.

Since 16-19 depend from claim 14 they’re inherit the indefiniteness of claim 15.

As per claim 9, the claim recites a function, however it isn’t clear what kind of function is being used which renders the claim subject matter indefinite. Later in the claim the language presenting a mean accuracy or a mean intersection over union. However, it is not clear if this is the function itself, or a value/equation/function within the function. Furthermore, it is not clear how it can be multiple functions at once simultaneously. Also, claim 9 recites numeric values 0.85 and 0.75 without any clarification as to what the values applies towards.

Claim 10 states wherein the function presents a convolutional encoder- decoder neural network architecture, and/or the learning comprises a stochastic gradient descent, the stochastic gradient descent being optionally based on a cross- entropy loss function.  However, it is not clear if this is the function itself, or a value/equation/function within the function.

Claim 11 states present a mean accuracy or a mean intersection over union. However, it is not clear if this is the function itself, or a value/equation/function within the function. recites similar recites numeric values 0.85 and 0.75 without any clarification as to what the values applies towards. However, it is not clear if this is the function itself, or a value/equation/function within the function.

Claim 12 states function presents a convolutional encoder- decoder neural network architecture, and/or the learning comprises a stochastic gradient descent, the stochastic gradient descent being optionally based on a cross- entropy loss function. However, it is not clear if this is the function itself, or a value/equation/function within the function.

The examiner notes the claims are considered to be so indefinite that art can’t be applied, therefore art isn’t applied.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GIMENEZ ET AL: "Automatic reconstruction of 3D building models from scanned 2D floor plans" as cited in an IDS, hereafter known as Gimenez.

Regarding claim 1, Gimenez teaches a computer-implemented method for generating a 3D model representing a building, the method comprising (See title):

obtaining a 2D floor plan representing a layout of the building (See title, Fig. 1 illustrates the general process of the disclosed method. It starts by providing 2D scanned architectural plans. Also see Section 2, first paragraph);

determining a semantic segmentation of the 2D floor plan (See  Fig. 1; Section 2.2 , pattern recognition is applied to the 2d image in which building components such as wall segments and openings are detected, and represent a sematic representation of the floor plan.); and

determining the 3D model based on the semantic segmentation (Section 2.3.1; using information from the semantic segmentation, such as outdoor walls, a 3d model is created.).

Regarding claim 2, Gimenez teaches the method of claim 1, wherein the method further comprises converting the semantic segmentation into a 2D model representing the layout of the building, determining the 3D model being performed from the 2D model (See Fig. 1).

Claim 13 recites similar limitations to that of claim 1 and thus is rejected under similar rationale as detailed above.

Claim 20 recites similar limitations to that of claim 1 and thus is rejected under similar rationale as detailed above.
.
Claim Rejections - 35 USC § 103

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over GIMENEZ ET AL: "Automatic reconstruction of 3D building models from scanned 2D floor plans" as cited in an IDS, hereafter known as Gimenez in view of V. Badrinarayanan et al. SegNet: A Deep Convolutional Encoder-Decoder Architecture for Image Segmentation, as cited in an IDS, hereafter known as Badrinarayanan.


Regarding claim 10, Gimenez teaches the method of claim 1, wherein determining the semantic segmentation of the 2D floor plan is performed […] to the 2D floor plan.( See  Fig. 1; Section 2.2 , pattern recognition is applied to the 2d image in which building components such as wall segments and openings are detected, and represent a sematic representation of the floor plan.) but doesn’t explicitly teach by applying a machine-learnt function.

Badrinarayanan teaches applying a machine-learnt function (See abstract, Fig. 1, Fig. 2).

Therefore it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to combine Gimenez in view of Badrinarayanan as applying a machine leant function is a known element and combining it with Gimenez would have yielded predictable results.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616